21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 1 of
                                       13



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 IN RE:                                           §
                                                  §
 THE GATEWAY VENTURES LLC,                        §              Case No. 21-30071
                                                  §              HEARING SET:
 Debtor.                                          §   May 26, 2021, 01:30 PM (MT), 02:30 PM (CT)
                                                  §

       DESIGNATION OF WITNESSES AND EXHIBITS OF DEBTOR FOR
       MARCH 26, 2021 HEARING REGARDING MOTION OF DEBTOR (I) TO
       FILE SUN CAPITAL LLC PURCHASE SALE AGREEMENT UNDER SEAL
       AND (II) FOR RELATED RELIEF (RE: DOCKET NO. 50)

TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

       The Gateway Ventures LLC ("TGV"), designates (the “Designation”) the following persons
as potential witnesses and the following items and potential exhibits for the hearing scheduled for
May 26, 2021 (the "Hearing") regarding the Motion of Debtor (I) to File Sun Capital LLC Purchase
Sale Agreement Under Seal and (II) for Related Relief (Docket No. 50).

                                           WITNESSES

TGV designates the following persons as potential witnesses.

           1. One or more representatives of TGV, including but not limited to Michael Dixson.
           2. One or more representatives of Sun Captial LLC including but not limited to Deepesh
              Kholwadwala.
           3. John Garibaldi (expert witness)..
           4. Any witness designated by any other party.
TGV reserves the right to call any witness designated by any other party, and any witness necessary
for rebuttal.
                                            EXHIBITS

TGV may offer into evidence at the Hearing any or all of the Exhibits in the list attached hereto —
see below.

In addition, TGV designates any pleadings, including exhibits, filed in this case and any exhibits
designated by any other party.

TGV reserves the right to amend or supplement this Designation as may otherwise be appropriate.




DESIGNATION OF WITNESSES AND EXHIBITS (FOR MAY 26, 2021) — Page 1                      1971716.DOCX

                                              PAGE 1
21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 2 of
                                       13



                             ESTIMATED LENGTH OF HEARING

TGV estimates the presentation of this matter will require 30 minutes.


Dated: May 21, 2021                     Respectfully submitted:
                                        WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                        By:      /s/ Jeff Carruth
                                              JEFF CARRUTH (TX SBN:. 24001846)
                                              24 Greenway Plaza Suite 2050
                                              Houston TX 77046
                                              Telephone: (713) 341-1158
                                              Fax: (866) 666-5322
                                              E-mail: jcarruth@wkpz.com

                                        PROPOSED ATTORNEYS FOR
1971105                                 THE GATEWAY VENTURES LLC

                                  CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been served upon all
parties receiving the Court’s ECF e-mail notification for this case on March 29, 2021.

                                                    /s/ Jeff Carruth
                                                    JEFF CARRUTH




DESIGNATION OF WITNESSES AND EXHIBITS (FOR MAY 26, 2021) — Page 2                 1971716.DOCX

                                               PAGE 2
21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 3 of
                                       13




                                        EXHIBITS

 Exhibit
                                  Description                       Offer   Object     Admit
   No.
TGV005         Master site plan

TGV006         Credentials of John Garibaldi
TGV007         Credentials of John Garibaldi
TGV008         Executed confidentiality agreements
               (to be supplied)
              ANY ITEM FILED IN THIS BANKRUPTCY
              CASE
              Any items designated by any other party.
              Rebuttal exhibits as may necessary.




DESIGNATION OF WITNESSES AND EXHIBITS (FOR MAY 26, 2021) — Page 3                    1971716.DOCX

                                               PAGE 3
                                                        21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 4 of
                                                                                               13


                                                                                                                                                                                                                      TGV005




                                                              RAMP
                                                             TO
                                                           PARKING
                                                            DECK


                                     4 LEVEL                                               2,300 SF
                                      HOTEL
                                     120 RMS

                                                                                                                           4 LEVEL
                                                                                                                           HOTEL
                                                                                                                           90 RMS




                                                                             7-LEVEL
                                                                             APARTMENT    21,200 SF
                                                                             BUILDING

                                                                                                                                                                                                                                  MASTER PLAN
                                                                                                                                                                                                                     NORTH
                                      LOT 11                                             LOT 10                           LOT 09
                                                                                                                                                                                                                                           SCALE:
                                                                                                                                                                                                                                           0   20'   40'        100'




                                                                                                                                                                 RA
                                                                                                                                                                  M
                                                                                                                                                                         P
            RAMP TO UPPER LEVEL




                                                                                                                                                                         TO
                                                                                                                                                                              UP
                                                                                                                                                                                 P   ER
                                                                                                                                                                                           LE
                                                                                                                                                                                              V    EL

                            LOT 12
AIR
 WAY




                                                                                                30,000 SF

                                                                                                                                     7,425 SF            TOWER
                                                                                                                                                                                                        LOT       AREA       BUILDING       PARKING          NOTES




                                                                                                                                                                                     WESTMORELAND DR
             5,842 SF                                                                                                                                                                                   LOT 1     1.358 ac      7,425 sf      59 spaces       RETAIL
                                                       LOT 04                     LOT 03                    LOT 02                    LOT 01
      BLV




                        T                                                                                                                                                                               LOT 2     1.026 ac

                                                                                                                                                                                                        LOT 3     1.124 ac     30,000 sf    211 spaces     ENTERTAINMENT

                                                                                                                                                                                                        LOT 4     1.577 ac
       D




                                                                                                                                                                                                        LOT 5     1.053 ac      7,500 sf      77 spaces     RESTAURANT

                                                                                                                                                                                                        LOT 6     0.814 ac       TBD          56 spaces        TBD

                                                                                                                                                                                                        LOT 7     1.192 ac       TBD          78 spaces        TBD




                                                                                                                                                         DRIVE
                                                                                                                                                         THRU
                                                                                                                                                                                                        LOT 8     0.606 ac      3,750 sf      31 spaces     RESTAURANT

                                                                                                                                                                                                        LOT 9     2.306 ac     13,000 sf    141 spaces        HOTEL

                                                       LOT 05                        LOT 06                   LOT 07                                                                                    LOT 10    2.886 ac     23,500 sf    284 spaces      APARTMENTS

                                                                                                                                                                                                        LOT 11    2.303 ac     18,250 sf    155 spaces        HOTEL
                                                                     PATIO
                                                                                                                                                                                                        LOT 12    1.256 ac      5,842 sf    125 spaces      RESTAURANT
                                                                                                                                              3,750 SF
                                                                                                                                       ONLY
                                                                                                                                       EXIT


                                                                                             PAD              PAD

                                               PATIO
                                                                                             AVAILABLE        AVAILABLE
                                                                                                                                              LOT 08
                                                         7,500 SF
                                                                                                                                                                                                          THE GATEWAY
                                                                                                                                                                                                                                              PRESTIGE




                                                                                                                                                                  SIGN
                                                                                                                                                                                                           MASTER PLAN
                                                                                    GATEWAYPAGE
                                                                                            BLVD4                                                                                                                EL PASO, TX
                                                                                                                                                                                                                                              COMPANIES
                                               EvCap
               21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 5 of
                                                      13
EVCAP, LLC SPONSOR PROFILE
                                           Sponsor Profile




                 Focused on Creating Value.
EVCAP, LLC SPONSOR PROFILE           PAGE 5 Driven by Results.
                21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 6 of
                                                       13
 SPONSOR         INFORMATION
  EVCAP, LLC SPONSOR PROFILE



EvCap is a boutique commercial real estate company focused on the acquisition and
development of value-add single tenant assets and multi-tenant retail developments. The
majority of EvCap’s projects and holdings are located in front of well-located malls or within
primary retail corridors, mostly on the West Coast (especially California) and in the Midwest.
EvCap leverages its market knowledge and long-established relationships with brokers,
tenants, preferred developers, and lenders to identify underutilized real estate and then
redevelop and lease to quality tenants to maximize long-term value. EvCap’s roster of tenants
served include Starbucks, Panera Bread, AutoZone, Chase Bank, Burger King, Verizon, Carl’s Jr.,
IHOP, Higher Ground Education, Buffalo Wild Wings, and a variety of others.




EvCap has transacted on over 20+ projects within the last 5 years and deployed over $30
million in equity capital into its projects during that timeframe. While EvCap’s principals have
“skin in the game” in every deal, EvCap is also proud of its dedicated roster of high net worth
investors that have become loyal to the company based on its ability to identify attractive
investment opportunities and execute on its promises. With 30+ years of combined experience
in the investment brokerage, legal and capital markets side of the business, EvCap’s expertise
lies not just in sourcing opportunities, but also a unique understanding on risk mitigation and
exit values that is second to none.             PAGE 6
                                21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 7 of
                                                                       13
   REPRESENTATIVE
    EVCAP, LLC SPONSOR PROFILE STRIP CENTER TRANSACTIONS




GRESHAM VILLAGE                                            BLOOMINGDALE REDEVELOPMENT                                MILLENNIUM STATION
Portland MSA                                               Chicago MSA                                               Chicago, IL
Project Value: $16,000,000                                 Project Value: $7,500,000                                 Project Value: $5,100,000
EvCap owns and operates a 60,000 square foot mall in       EvCap acquired a 25,000 square foot former Sears Auto     EvCap owns and operates an 11 store shopping center
one of the main retail nodes of Gresham. The property      anchored shopping center that was purchased 60%           leased to Starbucks, Chase Bank, Burger King, Accelerated
was 66% occupied at purchase and EvCap has improved        vacant in one of the most highly traveled intersections   Rehab, Subway, and other regional and local tenants. The
occupancy to 85% in less than 1 year and extended          in DuPage County. The development now includes            property is a world class facility that is located in the core
numerous leases at increased rents. EvCap is in process    Aspen Dental, TIDE Cleaners (the detergent co.),          of downtown Chicago, located within Millennium Park on
of developing a drive thru Chick-Fil-A restaurant which    McAlister’s Deli, and a number of local tenants. This     Michigan Avenue. Since acquisition, EvCap has extended
will add significant value to the project.                 property is a long term hold.                             out 9 of the 11 leases on 10-15 year terms.




SHOPS AT OAK CREEK                                         PANERA BREAD/VISIONWORKS                                  STRIP CENTER
Milwaukee MSA                                              Nashville MSA                                             Bakersfield, CA
Project Value: $7,500,000                                  Project Value: $4,000,000                                 Project Value: $3,200,000
EvCap purchased one of the last remaining lots             EvCap purchased and developed a 2-tenant strip center     EvCap purchased a 15,000 square foot building with
within the Drexel Town Square redevelopment. EvCap         with Panera Bread and Vision Works on corporate           Lumber Liquidators in hand as a tenant and closed
constructed a brand new 3 building, 15,000 square          leases. The property is a pad to the dominant power       with the property 50% vacant. The property was 100%
foot strip center within 8 months after closing and the    center in the trade area that has Target, Kohl’s, Ross,   leased within 6 months and sold within 12 months of
project was 100% stabilized within 1 year after closing.   PetSmart and others as the major anchors.                 acquisition.
EvCap sold the project to an institutional investor less                           PAGE 7
than 2 years after land purchase.
                               21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 8 of
                                                                      13
   REPRESENTATIVE
    EVCAP, LLC SPONSOR PROFILE SINGLE TENANT/PAD TRANSACTIONS




MATTRESS FIRM                                             FAMILY DOLLAR PORTFOLIO                                      AUTOZONE
Mountain View, CA                                         Memphis, TN                                                  Alameda Island, CA
Project Value: $7,400,000                                 Project Value: $22,600,000                                   Project Value: $4,500,000
EvCap acquired and repurposed a 4,900 square foot         EvCap sourced 100% of the debt and equity for a              EvCap acquired a 9,200 square foot vacant building
project on the best corner in Mountain View, home of      group that forward funded and acquired a portfolio           that was closed with a 10 year lease with AutoZone
Google with no signed lease or entitlements at close.     of 12 Family Dollars for long term cash flow                 in the ultra high barrier to entry market of Alameda.
Mattress Firm executed a very rare 15 year lease paying   purposes.                                                    EvCap worked hand in hand with the historical society
over $60/ft. in rents.                                                                                                 and City on the necessary entitlements and approvals
                                                                                                                       for building renovations and then sold the project to a
                                                                                                                       1031 investor less than 9 months after acquisition.




MED EXPRESS URGENT CARE                                   SLEEP NUMBER                                                 MATTRESS FIRM
Chicago MSA                                               Fresno, CA                                                   Fairview Heights, IL
Project Value: $2,300,000                                 Project Value: $3,200,000                                    Project Value: $2,300,000
EvCap put up 100% of the equity on an underutilized       EvCap acquired 2 vacant buildings across from Fashion        EvCap negotiated and procured a 10 year blend and
lot leased to a Pizza Hut on a short term lease at the    Fair Mall, which is anchored by Apple, Macy’s, and others.   extend on a Mattress Firm lease with 2 years remaining
entrance of a 200,000 square foot shopping center.        Sleep Number relocated out of the mall and signed a          and thereafter sold the property to a REIT shortly after
Within 6 months of acquisition, LOI’s were secured        lease prior to close of escrow. EvCap redeveloped the        acquisition.
from Bank of America, Red Robin, and MedExpress           property to Sleep Number’s specifications and sold at
                                                                                   PAGE 8
whom ended up signing a 10 year ground lease.             a market setting cap rate.
                                  21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 9 of
                                                                         13
    REPRESENTATIVE
     EVCAP, LLC SPONSOR PROFILE QSR/RESTAURANT TRANSACTIONS




GEN-K                                                         IHOP                                                      BUFFALO WILD WINGS
Concord, CA                                                   Various                                                   Various
Project Value: $6,750,000                                     Project Value: $12,640,000                                Project Value: $7,100,000
EvCap acquired a 6,000 square foot former Sizzler and         EvCap was the equity and investment partner for 4         EvCap was the equity and investment partner for 2
signed a 15-year lease with Gen-Korean prior to close         new ground up IHOP’s in New Mexico. All stores were       Buffalo Wild Wings in New Mexico. Corporate ended
of escrow. EvCap secured permits post-close for an            built and sold within 6 to 9 months from acquisition.     up buying the franchisee tenant, boosting the value of
extensive renovation of the asset and ultimately sold                                                                   the developments. All projects were built and sold in
the asset to a 1031 exchange investor.                                                                                  less than a year from acquisition.




LAZY DOG                                                      CHURCH’S CHICKEN                                          NATIVE GRILL
San Francisco Bay Area                                        Huntsville, AL                                            TUCSON, AZ
Project Value: $10,000,000                                    Project Value: $3,000,000                                 Project Value: $3,100,000
EvCap acquired an underutilized pad located within the        EvCap acquired a vacant Church’s Chicken across from      EvCap put up 100% of the equity and co-signed the
Newpark Mall. EvCap worked with the relevant parties          a Costco. Evcap partnered with the largest franchisee     debt for the largest franchisee who eventually acquired
to terminate the prior lease and then entered into a          in the system at the time who signed a 20 year lease      the company. EvCap’s founder was then selected to the
new 20-year ground lease with Lazy Dog restaurants            prior to closing. Evcap sold the asset within 15 months   Board of Directors of Native Grill to provide guidance
prior to close. EvCap sold the project a little over 1 year   after acquisition.                                        on operational and real estate decisions.
                                                                                       PAGE 9
after acquisition at a market setting cap rate.
                                21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 10 of
                                                                        13
   REPRESENTATIVE
    EVCAP, LLC SPONSOR PROFILE SPECIALTY USE TRANSACTIONS




CHS HOSPITAL EXTENSION                                            QB3 BIOTECH INCUBATOR                                             SAN JOAQUIN VALLEY COLLEGE
Las Cruces, NM                                                    San Francisco, CA                                                 Bakersfield MSA
Project Value: $8,200,000                                         Project Value: N/A                                                Project Value: $3,700,000
EvCap joint ventured with a local developer to develop            EvCap is a limited investor in the most successful bio-tech       EvCap purchased a site in Delano, CA and worked with City
a 25,000 square foot medical facility. The project won            incubator in San Francisco. The tenant whom has master            and community leaders to entitle the site for educational
BOMA awards for design and quality of construction.               leased the building is a joint venture between the University     use. EvCap then entered into a long term lease with and
The tenant, CHS (Community Health Systems) is a                   of California system, General Electric, and Janus Labs. The       constructed a built to suit campus for San Joaquin Valley
Fortune 200 company.                                              building is oversubscribed by tenants and includes a roster       College. The project highlighted EvCap’s ability to work with
                                                                  such as the Government of Malaysia (whom send their               multiple stakeholders to complete the project and deliver
                                                                  “brightest minds”), Government of Canada, L’Oreal and a           value to its lenders and investors.
                                                                  number of promising start-up companies.




                                                                         HIGHER GROUND EDUCATION
                                                                                       Nationwide
                                                                                  Portfolio Value: $50M
Back in 2018, EvCap began partnering with a preferred developer to acquire and redevelop special use properties for occupancy by the Guidepost Montessori brand. Guidepost
is a subsidiary of Higher Ground Education and the largest private Montessori-based education provider in the country. To date, EvCap has been involved in the purchase and
redevelopment of 6 different Guidepost Montessori locations across the U.S. with a handful of others currently in contract. EvCap has consistently outperformed on its projections on
each of these projects – both in terms of exit value achieved as well as its project schedules for the assets. EvCap’s success thus far with this portfolio is largely attributable to (1) the
time and effort EvCap has spent with the tenant’s preferred developer, tenant’s C-suite and tenant’s venture investors to drill down into tenant’s business model, growth trajectory and
                                                                                        PAGE 10
real estate needs; and (2) EvCap’s familiarity and prior experience working with other venture capital backed companies.
           21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 11 of
                                                   13
SPONSOR          BIOGRAPHIES
 EVCAP, LLC SPONSOR PROFILE



                 John Andreini founded EvCap in 2010 and has overseen EvCap’s growth since inception. For the last 15 years, John has been
                 an industry leading investment sales broker and is also currently a partner with Capital Pacific, a boutique retail commercial real
                 estate brokerage firm. Having sold well over 1,000 retail investments over his career, John is well known nationally within the
                 net leased investment industry. This experience and network of relationships gives him deep insights into market trends, cap
                 rates and exit strategies. This understanding of exit values , especially within a changing environment, is critical to the EvCap
                 business model.

                 During the 2008-2011 downturn, John started partnering with a handful of his clients and began building stores for national
                 users such as Carl’s Jr, IHOP, Buffalo Wild Wings, Verizon, and others. From there, John became involved in shopping centers,
                 medical facilities and schools. Since then, he has been a sponsor on over 25 projects throughout the United States.

                 Under John’s direction, EvCap has built a reputation for focusing on real estate fundamentals and for identifying value add
                 retail commercial real estate projects with significant upside. John prides himself on developing long-term and personal
                 relationships with his clients, investors, developers and lenders. John also serves on a number of advisory boards and is actively
                 engaged in a number of different philanthropic efforts.




                 John (J.R.) Garibaldi formally joined EvCap in 2016 and has been responsible for all legal matters as well as overseeing the
                 acquisition, syndication, entitlement, development and disposition of EvCap’s holdings. J.R. was one of EvCap’s earliest investors
                 as well as its outside legal counsel on EvCap’s first transactions. J.R. holds a J.D. from UC Hastings, College of Law, a B.A. from
                 UCLA and is a licensed attorney and real estate broker in the state of California.

                 J.R. started his career in commercial real estate after graduating from law school, where he worked in the Commercial Real
                 Estate group at Nixon Peabody LLP, an AmLaw 100 law firm. J.R. was consistently one of the highest performing attorneys in the
                 firm and was promoted to Partner after just seven years of practice. At Nixon Peabody, J.R.’s practice focused on acquisitions,
                 sales, leasing, financing, and development of a wide variety of commercial real estate assets, including a handful of high-profile,
                 billion dollar West Coast development projects. During the 2008-2011 downturn, J.R. gained valuable experience working on
                 hundreds of distressed real estate assets and related loan restructuring and workouts for some of the nation’s largest lenders,
                 borrowers and special servicers.

                 After his tenure at Nixon Peabody, J.R. served as Vice President & General Counsel at Plum Lending, a small balance commercial
                 real estate lending platform based in San Francisco where he led all commercial real estate financing transactions and sat
                 on Plum’s credit committee. J.R. continues to maintain a legal practice focused on commercial real estate transactional work
                 (with a special focus on retail assets) and also serves as an outside advisor for a number of commercial real estate technology
                 companies.                                   PAGE 11
        21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 12 of
                                                13
Contact
                                    John R. Garibaldi
www.linkedin.com/in/johngaribaldi   Commercial Real Estate & Corporate Attorney
(LinkedIn)                          San Francisco

Top Skills                          Experience
Real Estate
Mergers                             Garibaldi Law Firm
Loans                               Commercial Real Estate & Corporate Attorney
                                    October 2016 - Present (4 years 8 months)

Honors-Awards                       Law practice dedicated to commercial real estate and corporate transactional

Law                                 work. I specialize in representing real estate investment companies,

Real Estate                         developers, financial institutions, and start up companies and entrepreneurs
                                    in all aspects of a commercial real estate transaction. I draw from 10+ years
                                    of big law and in house experience working on acquisitions, dispositions,
                                    financing and leasing on all property types, with a special focus on retail
                                    properties.


                                    PLUM Lending
                                    Vice President & General Counsel
                                    January 2015 - Present (6 years 5 months)
                                    PLUM is a high tech financial services company seeking to transform the
                                    antiquated processes of commercial real estate lending. We are combining
                                    the power of innovative technology with a world-class team of real estate and
                                    finance professionals to deliver expedited execution, improved transaction
                                    visibility and an unparalleled client experience.


                                    For more information on PLUM, please visit: www.plumlending.com.


                                    Nixon Peabody LLP
                                    Commercial Real Estate & Corporate Transactional Attorney
                                    October 2007 - January 2015 (7 years 4 months)
                                    San Francisco Bay Area

                                    During my tenure at NP, I focused on commercial real estate finance,
                                    development and investment deals, corporate transactions, and general
                                    corporate governance issues. My commercial real estate work encompassed
                                    most asset classes (including retail, office, hospitality, industrial, and
                                    multifamily) and I routinely served as counsel for owners, investors,
                                    syndicators, developers, lenders, loan servicers, and management companies.
                                    I also maintained a general corporate practice and assisted our clients
                                    with corporate structuring and formation, general corporate governance
                                                 PAGE 12
                                                                         Page 1 of 2
21-30071-hcm Doc#64 Filed 05/21/21 Entered 05/21/21 20:40:05 Main Document Pg 13 of
                                        13
                           issues, corporate finance and transactions involving the purchase and sale of
                           corporate assets.


                           Nixon Peabody LLP
                           Summer Associate
                           May 2006 - August 2006 (4 months)


                           Hawaii Intermediate Court of Appeals, Judicial Externship
                           Summer Clerk
                           June 2005 - August 2005 (3 months)
                           Honolulu


                           MP Financial
                           Loan Officer
                           August 2002 - May 2003 (10 months)


                           UBS Paine Webber
                           Financial Intern
                           April 2002 - July 2002 (4 months)




                           Education
                           University of California, Hastings College of the Law
                           J.D. · (2004 - 2007)


                           University of California, Los Angeles
                           B.A., Political Science · (1999 - 2003)


                           Università degli Studi di Firenze
                            · (2001 - 2001)


                           Saint Francis High School
                            · (1995 - 1999)




                                        PAGE 13
                                                               Page 2 of 2
